Order entered November 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                     No. 05-20-00995-CR  No. 05-20-00996-CR
                     No. 05-20-00997-CR  No. 05-20-00998-CR
                     No. 05-20-01009-CR  No. 05-20-01010-CR
                     No. 05-20-01011-CR  No. 05-20-01014-CR
                     No. 05-20-01015-CR  No. 05-20-01016-CR
                     No. 05-20-01026-CR  No. 05-20-01027-CR
                     No. 05-20-01028-CR  No. 05-20-01029-CR
                     No. 05-20-01030-CR  No. 05-20-01031-CR
                      BOBBY CARL JESSIE, Appellant
                                      V.
                      THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                          Dallas County, Texas
  Trial Court Cause Nos. F20-20660-M, F20-20662-M, F20-37656-M, F20-
  37473-M, F20-37472-M, F20-37471-M, F20-37657-M, F20-45556-M, F20-
  24791-M, F20-45575-M, F20-45554-M, F18-47661-M, F18-35324-M, F19-
                 70272-M, F19-70325-M & F20-37540-M
                                ORDER

      Before the Court is appellant’s October 27, 2021 request for an extension of

time to file his pro se response to the Anders brief filed by appointed counsel. We

GRANT the extension and ORDER appellant’s pro se response due by December

22, 2021. Appellant is cautioned that further extensions may not be granted.
      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; Lawrence B. Mitchell; and

the Dallas County District Attorney’s Office. We DIRECT the Clerk to send a

copy of this order, by first-class mail, to Bobby Carl Jessie, TDCJ# 02329180,

Travis State Jail, 8101 FM 969, Austin, TX 78724.



                                           /s/      LANA MYERS
                                                    JUSTICE